Order entered February 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00852-CR
                                       No. 05-18-00853-CR

                          TYRAN DARNELLE WILSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                            Trial Court Cause Nos. 30121, 30122

                                             ORDER
       Before the Court is appellant’s February 14, 2019 request to file a pro se response to

counsel’s Anders brief. We GRANT the request.

       We ORDER appellate counsel Peter I. Morgan to send appellant copies of the clerk’s

and reporter’s records and to provide this Court, within FIFTEEN DAYS of the date of this

order, with written verification that the records have been sent to appellant.

       Appellant’s pro se response to the Anders brief is due by April 12, 2019.

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to counsel for the parties.
       We DIRECT the Clerk of the Court to send a copy of this order, by first-class mail, to

Tyran Darnelle Wilson; TDCJ No. 02212651; Wallace Unit; 1675 South FM 3525; Colorado

City, Texas 79512.




                                                  /s/    BILL PEDERSEN, III
                                                         JUSTICE